IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   May 1, 2009
                                No. 08-60492
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

ROBERTO CARLOS GODINEZ; MIRNA GODINEZ

                                           Petitioner

v.

ERIC H HOLDER, U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                      BIA Nos. A72 521 694; A79 536 026


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Petitioners Roberto Carlos Godinez and Mirna Godinez seek review of a
Board of Immigration Appeals (BIA) decision dismissing their appeal in which
they challenged the Immigration Judge’s denial of their requests for cancellation
of removal, asylum, withholding of removal, protection under the Convention
Against Torture (CAT), and voluntary departure. They contend that the BIA
erred in denying Roberto’s asylum claim because he established a well-founded



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-60492

fear that if he were removed to El Salvador, he would be persecuted on the basis
of his political opinion regarding the Farabundo Marti National Liberation
Front.
      The Godinezes do not challenge the BIA’s ruling affirming the denial of
withholding of removal, cancellation of removal, relief under the CAT, or
voluntary departure. They have therefore abandoned these issues. See Soadjede
v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003); Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      We review factual findings of the BIA for substantial evidence and may not
reverse its factual findings “unless any reasonable adjudicator would be
compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B). The petitioners
have the burden of proving the compelling nature of the evidence. Zhang v.
Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). The Godinezes have failed to
establish that any reasonable adjudicator would be compelled to conclude that
Roberto has a well-founded fear of persecution. See § 1252(b)(4)(B); Efe v.
Ashcroft, 293 F.3d 899, 904 (5th Cir. 2002).
      PETITION FOR REVIEW DENIED.




                                       2